Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on 02 March 2021 has been entered. Claims 6 – 10 and 13 have been cancelled. Claims 1, 4 and 12 have been amended. Claims 18 and 19 have been added. Claims 1 – 5, 11, 12 and 14 – 19 are pending in the application.

Response to Arguments
Applicant’s arguments (pp. 13-17) regarding Claim 12 are persuasive in light of the claim amendments. Therefore, the claims have been allowed. See “Allowable Subject Matter”, below.
Applicant’s arguments have been fully considered but they are not persuasive.
Applicant asserts (p.7, last paragraph) that Figure 3 includes flat features 1150a and/or 1150c. However, the instant specification describes these features as an “insertion part” and a “gap forming part”, respectively. Though a flat surface may be depicted in the drawings, there is no mention of a flat surface, much less criticality of same, in the instant specification.
It is understood that Applicant’s intent is to reproduce a portion of the verbiage of Claim 4 at paragraph 2 of Page 11. Applicant argues (pp.11-12) that the art of record does not teach a rectangular groove cross-section that is perpendicular to the direction of movement of the armature. At least some dimension of the cross-section of the groove of Fietz or Sisk is perpendicular to the movement of the armature. See the 35 USC §103 rejection, below. It is noted that neither reference teaches a groove there the plane of the rectangular cross-section is perpendicular to the direction of movement of the armature.
Applicant asserts (p.11, para 2) that Examiner does not address the “restriction part” recited in Claim 4. Applicant’s attention is drawn to the prior action at page 6, paragraph 4, lines 3-4.
It should be noted that the limitation of Claim 18 regarding the hole “to allow flow therethrough”, when read in light of the specification at Figure 2 and page 8, lines 1-2, merely requires a hollow member that happens to allow ingress of fluid without stating any particular criticality or unexpected result. This is as opposed to actual flow through both ends of the damping member.
Claim Objections
Claim 4 is objected to because of the following informalities:  line 13 recites “the axial direction that the armature reciprocates”.  It is believed that the intent is to recite “the axial direction in which the armature reciprocates”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The scope of the added limitations includes a single flat surface. No embodiment with a single flat surface is evident from the figures or specification.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 1 – 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fietz et al (2013/0306891) in view of Sisk et al (7,422,193).

Regarding Claim 1, Fietz teaches (Fig 1) a valve with “a valve housing (portion including feature 6, hereinafter “at 6”, and 12) installed in a modulator block (para [0024], “driver assistance device”); an armature (2) disposed inside the valve housing (at 6, 12) and reciprocating in an axial direction to adjust a flow rate of a working fluid; a first elastic member (15) configured to provide an elastic force to the armature (2); a magnet core (10) configured to provide a driving force to the armature (2) in a direction opposed to the elastic force provided by the first elastic member (15); and a damper part (at least some damping of movement is provided by spring 15) interposed between the magnet core (10) and the armature (2)”.
Fietz does not teach a separate damper with flat sides.
Sisk teaches (Fig 4) the use of a separate elastic member (34) between a damping member (70) and an armature (30), where the damping member (70) is inserted (read as protruding) into a groove (see protrusion of 70 at 34) of the armature (30).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Fietz by adding a damping member in the location taught by Sisk in order to yield the predictable result of further reducing solenoid noise as further taught by Sisk (col 4, ll 50-60).
While neither Fietz nor Sisk explicitly teach a damping feature with a flat side, such a feature is read as a mere change of shape and does not appear to have a functional purpose. In fact, as noted above (“Response to Arguments”), no mention, much less an indication of criticality, is made in the instant specification of such a feature.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the damper of Sisk by merely changing its shape to include flats on the sides of the damper in order to achieve the expected outcome of reducing the amount of material required for the damper, thus reducing cost.

Fietz as modified further teaches a valve in which:

Regarding Claim 2, there is “a sleeve (Fietz, 12) configured to guide an ascent and a descent of the armature (2), and engaged with the magnet core (10) at an upper side thereof and engaged with the valve housing (at 6) at a lower side thereof (see intersection crossed by leader for 17); and a filter member (8) installed at an outer surface of the valve housing (at 6) and provided with a mesh part at a surface facing the first port (7), wherein the first elastic member (Sisk, 70) is installed to have one end contacting with the armature (Fietz, 2) and the other end contacting the damper part (Sisk, 70)”.

Regarding Claim 3, there is “a sleeve (Fietz, 12) configured to guide an ascent and a descent of the armature (2), and engaged with the magnet core (10) at an upper side thereof and engaged with the valve housing (at 6) at a lower side thereof (see intersection crossed by leader for 17); a first valve seat (5) located at a lower side of the armature (2) and having an orifice (within 5, below feature 3) that is opened and closed by the armature(2); a second elastic member (within feature 4; hereinafter “at 4”) configured to provide the first valve seat with an elastic force; and a second valve seat (see Extract of Fig 1 of Fietz, below, at A, hereinafter “A”) fixed to the valve housing (at 6) and having a flow path that is opened and closed by an ascent and a descent of the first valve seat (5)”.
Fietz as modified does not teach an elastic member between the core and damper.
However, such a configuration is no more than a mere reversal of parts.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to swap the positions of the damper and elastic member of the combination, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 166. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations, and indeed has offered the damper and spring in either position as equivalent alternatives.


    PNG
    media_image1.png
    531
    565
    media_image1.png
    Greyscale

Extract of Figure 1 of Fietz

Regarding Claim 4, Fietz teaches (Fig 1) a valve with “a valve housing (portion including feature 6, hereinafter “at 6”, and 12) installed in a modulator block (para [0024], “driver assistance device”); an armature (2) disposed inside the valve housing (at 6, 12) and reciprocating in an axial direction to adjust a flow rate of a working fluid; a first elastic member (15) configured to provide an elastic force to the armature (2); a magnet core (10) configured to provide a driving force to the armature (2) in a direction opposed to the elastic force provided by the first elastic member (15)”.
Fietz does not teach a separate damper portion that engages the first elastic member.
Sisk teaches (Fig 4) the use of a separate elastic member (34) between a core (42), a damping member (70) and an armature (30), where the damping member (70) is “inserted (read as protruding) into a groove (see restriction part of 70 at 34) of the armature (30), wherein a cross-section of the groove of the armature (that is, the recess of feature 30) perpendicular to the axial direction that the armature reciprocates has a rectangular shape (the recess of feature 30 includes a rectangular cross-section, which is perpendicular to the reciprocation of feature 30 in at least the width direction extending out toward feature 46); a protrusion part (that portion of 70 that remains outside feature 30) provided at a side facing the magnet core (42); and an engagement part (the portion of 70 facing 34) configured to restrict (that is, the end of feature 70 that engages feature 34 restricts feature 34 from extending to feature 42) the first elastic member (34).”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Fietz by adding a damping member in the location taught by Sisk in order to yield the predictable result of further reducing solenoid noise as further taught by Sisk (col 4, ll 50-60).

Regarding Claim 11, “a portion of the damper (Sisk, 70, larger diameter at 42) protrudes outwardly toward a gap between the magnet core (Fietz, 10) and the armature (2).”

Regarding Claim 18, Sisk teaches a separate structure of the damper part (70) from the first elastic member (34), which is inserted into a groove (that is, within (30) as depicted) of the armature (30).
While Sisk does not explicitly teach a damping feature with a hollow, such a feature, when read in light of the specification at Figure 2 and page 8, lines 1-2, is read as a mere change of shape and does not appear to have a functional purpose or actually allow flow to pass through – as opposed to merely allowing fluid into – the feature.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the damper of Sisk by merely changing its shape to include a hollow in the damper in order to achieve the expected outcome of reducing the amount of material required for the damper, thus reducing cost.
See also “Response to Arguments”, above.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fietz et al (2013/0306891) in view of Sisk et al (7,422,193) as applied to Claims 2 and 12, above, and further in view of Reuter et al (6,481,452).

Regarding Claims 5, Fietz teaches a valve in which “the flow path comprises: a first flow path (between features 6 and 7) that is opened and closed by an ascent and a descent of the armature (2)”.
Fietz does not address sealing between the valve housing and the device in which it is installed.
Reuter teaches the use of “a lip seal (56, Fig 2) engaged with the valve housing (58) and provided with an inclined protrusion part (57) that is deformed by a difference in pressure such that transfer of a fluid is allowed only in one direction,
…and a second flow path formed by deformation of the inclined protrusion part (57; see col 3, ll 44-67, particularly at ll 56-59).”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to install the device of Fietz as modified by Sisk using a lip seal as taught by Reuter in order to yield the predictable result of allowing flow with improved efficiency at reduced cost as taught by Reuter (col 1, ll 23-62).

Allowable Subject Matter
Claims 12, 14 – 17 and 19 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753